DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo 5,163,666 (hereinafter “Kuo”).
Regarding claim 18, Kuo discloses a depository comprising: 
a media separator module (embodiment of FIG. 1 or FIG. 4 or FIG. 5); and 
a controller (“control system”) operable to control a tiltenator (18 of FIG. 1 or 60 of FIG. 4 or 80 of FIG. 5) of the media separator module; 
wherein the controller is configured to progressively increase (col. 4, lines 57-63) and decrease  a pressure against a bunch of media items for separating each item from the bunch for individual processing through the media separator module, and wherein the controller is further configured to progressively increase the pressure against the bunch until a separated item from the bunch is detected as having reached a downstream sensor (26, refer to col. 5, lines 59-68).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clausing US 4,561,644 in view of Kuo or Shoji JP 04-341433 A (hereinafter “Shoji”)
Regarding claim 18, Clausing teaches depository comprising:
a media separator module (FIG. 1); and a controller (52) operable to control a tiltenator (70 or 78) of the media separator module;
wherein the controller (38) is configured to adaptively increase (“increase the stack normal force”) and decrease (“decrease the stack normal force”) a pressure against a bunch of media items for separating each item from the bunch for individual processing through the media separator module (refer to claim 1 of Clausing).
Clausing fails to explicitly teach wherein the controller is further configured to progressively increase the pressure against the bunch until a separated item from the bunch is detected as having reached a downstream sensor.
Both Kuo and Shoji teach the known concept of progressively increasing pressure to a bunch of media items in order for a separated item of the bunch of media items reaches a downstream sensor, ensuring an optimum or minimum amount of pressure is acted upon the bunch of media items while minimizing a double feed condition.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Clausing’s depository with controlling pressure against the bunch until a separated item from the bunch is detected as having reached a downstream sensor as taught by Kuo or Shoji in order to ensure an optimum or minimum amount of pressure is acted upon the bunch of media items (needed for separating a media item) while minimizing a double feed condition.
Regarding claim 19, Causing teaches wherein the controller is further configured to progressively decrease (normal force reduced to zero or 0.5 to 0.1lb) the pressure against the bunch when a separated item from the bunch is detected as having reached a downstream sensor (82, refer to FIG. 2 and claim 1 of Clausing) within the media separator and while a trailing portion of the separated item remains within the tiltenator and the bunch.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Weigel et al. US 4,919,412 (hereinafter “Weigel”) or Lai et al. US 2013/0221606 (hereinafter “Lai”) or Dunn et al. US 2015/0034457 (hereinafter “Dunn”).
Regarding claim 20, Kuo fails to teach wherein the depository is one of a deposit module and a recycler module.
	Secondary reference of Weigel or Lai or Dunn teach the known concept of using a similar separator module in a depository module to effectively separate a media item from a stack.
 	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include Kuo’s separator module in a depository module as taught by Weigel or Lai or Dunn in order to effectively separate media items from the depository module.
Response to Arguments
Applicant’s arguments with respect to claim(s) 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653